Quinn, J.
At the close of plaintiffs’ proofs in this nonjury negligence action, the trial judge granted defendants’ motions for directed verdict on the basis no negligence had been shown. Properly, these should have been motions to dismiss under GCR 1963, 504.2, and we so treat them.
Pursuant to the requirements of GCR 1963, 504.2, the trial judge made the findings required by GCR 1963, 517.1. A review of the trial record does not persuade us that such findings are clearly erroneous.
Affirmed, with costs to defendants.
McIntyre, J., concurred with Quinn, J.